Citation Nr: 0601571	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hepatitis C with anxiety and depression during the period 
from July 27, 2000, to July 2, 2001.

2.  Entitlement to a rating in excess of 30 percent for 
hepatitis C with anxiety and depression during the period 
from July 2, 2001, to April 25, 2003.

3.  Entitlement to a rating in excess of 50 percent for 
anxiety and depression associated with hepatitis C after 
April 25, 2003.

4.  Entitlement to a compensable rating for hepatitis C after 
April 25, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and B.J.B.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, established 
service connection for hepatitis C with anxiety and 
depression and assigned a 30 percent rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, effective from July 27, 2000.  
In correspondence dated in April 2003 the veteran withdrew 
his appeal as to the issue of entitlement to a total 
disability rating based upon individual unemployability.  In 
a July 2003 rating decision the RO assigned separate ratings 
for anxiety and depression associated with hepatitis C (50 
percent effective from April 25, 2003) and for hepatitis C (0 
percent effective from April 25, 2003).

The Board notes that VA regulations applicable to the 
schedular criteria for evaluating digestive system 
disabilities, including infectious hepatitis (Diagnostic Code 
7345), were revised effective July 2, 2001.  See 66 Fed. Reg. 
29,486-489 (May 31, 2001).  New criteria were also 
established for the evaluation of hepatitis C under 38 C.F.R. 
§ 4.114, Diagnostic Code 7354.  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  It does not appear that the 
veteran was provided with the regulatory criteria in effect 
prior to July 2, 2001.  He should be provided a copy of that 
regulation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  
Therefore, the issues for appellate review are more 
appropriately addressed as listed on the title page of this 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims and of which parties were expected to provide such 
evidence including by correspondence dated in March 2001.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2005).  For records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain any relevant records, unless further efforts would be 
futile; however, the claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records.  In the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, records show the veteran testified that he 
began receiving Social Security Administration (SSA) 
disability benefits in October 2004.  He reported benefits 
were awarded, in part, as a result of his service-connected 
disabilities.  The records associated with the veteran's SSA 
claim, if available, should be obtained to assist in 
substantiating his present claims.  The Board also notes that 
records show the veteran underwent a VA liver disorders 
examination in March 2005, but that treatment records dated 
in August 2005 show he was to return in September for the 
possible initiation of treatment for hepatitis C.  The 
veteran also underwent a VA mental disorders examination in 
March 2005; however, the examiner noted the claims file was 
not available for review.  

The veteran further contends that the service-connected 
disabilities at issue have resulted in a marked interference 
with his ability to obtain or retain employment.  A review of 
the record shows the RO considered the issue of entitlement 
to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) as 
part of the initial rating decision and in the subsequent 
statement of the case.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) 
(stating that extraschedular rating consideration is "always 
part" of a schedular rating-increase claim).  The Court has 
held, however, that it was premature for the Board to decline 
extraschedular consideration where the record was 
significantly incomplete in a number of relevant areas 
probative of the issue of employability.  Brambley v. 
Principi, 17 Vet. App. 20 (2003).  Therefore, the Board finds 
additional development is required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to his claims.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

2.  Appropriate efforts should be taken 
to obtain any available records 
associated with the veteran's SSA 
disability claim.  

3.  The veteran should be scheduled for 
VA liver and psychiatric disorder 
examinations for opinions (a) as to the 
present nature and extent of his service-
connected hepatitis C, including the 
degree to which the service-connected 
disability interferes with employment, 
and (b) as to the present nature and 
extent of his service-connected anxiety 
and depression associated with hepatitis 
C, including the degree to which the 
service-connected disability interferes 
with employment.  The physicians should 
be requested, to the extent possible, to 
distinguish any symptoms attributable to 
the service-connected disabilities from 
any nonservice-connected disorder.  All 
necessary tests and studies should be 
conducted.  The claims folder must be 
available to, and reviewed by, the 
physicians.  The examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  All applicable laws and 
regulations should be considered, to 
include the pre-July 2, 2001 regulatory 
criteria as well as the July 2, 2001 
revisions to the schedular criteria for 
evaluating digestive system disabilities.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

